Citation Nr: 1420686	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disfigurement of the face, claimed as brow frown.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for neurogenic bladder, claimed as incontinence.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for total abdominal hysterectomy and, if so, whether service connection is warranted.

5.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

6.  Entitlement to an increased rating for pelvic inflammatory disease (PID), currently evaluated as noncompensably disabling.

7.  Entitlement to an increased rating for resection of the small bowel, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

9.  Entitlement to an effective date earlier than April 20, 2005 for the grant of service connection for migraine headaches.

10.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing has been associated with the record.

During her hearing, the Veteran alleged that her headaches caused problems with her employability.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The issues of entitlement to increased ratings for headaches and PID, as well as the issue of a TDIU, and the issue of entitlement to service connection for total abdominal hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence dated January 21, 2014, the Veteran requested to withdraw her appeal with regard to the issues of entitlement to service connection for brow frown, seizures, neurogenic bladder; and increased ratings for small bowel resection and PTSD.  

2.  In a March 1996 rating decision, the RO denied service connection for total abdominal hysterectomy with bilateral salpingo-oopherectomy; following the receipt of additional evidence, the RO determined in January 1997 that new and material evidence had not been submitted and the Veteran withdrew her claim in October 1997.

4.  The evidence received since the January 1997 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oopherectomy.

4.  Correspondence that may be construed as a claim of entitlement to service connection for headaches was received by VA on December 23, 2002.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for brow frown, seizures, neurogenic bladder; and increased ratings for small bowel resection and PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The March 1996 and January 1997 rating decisions are final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection total abdominal hysterectomy with bilateral salpingo-oopherectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for an effective date of December 23, 2002, but no earlier, for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, correspondence from the Veteran dated in January 2014 indicates her desire to withdraw her appeal with respect to the issues of entitlement to service connection for brow frown, seizures, neurogenic bladder; and increased ratings for small bowel resection and PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.

Remaining Issues

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the Board's grant of the petition to reopen the claim of entitlement to service connection for total abdominal hysterectomy, no further discussion of the VCAA with regard to this issue is necessary.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of her claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

As noted above, the appellant also was afforded a hearing before VLJ during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Effective Date - Service Connection for Migraines

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The record reflects that the Veteran has been in receipt of service connection for fracture of the skull since March 1975.  In correspondence received by the RO in December 2002, the Veteran described the residuals of her in-service head injury.  She asserted that the injury did not give her brain disease.  She stated that she experienced regular migraine headaches, and that she wanted her award changed to reflect a "name that does not harm me."  No action was taken with respect to this correspondence.

In April 2005, the RO received further correspondence from the Veteran indicating that her skull fracture led to headaches.  Based on this correspondence, the RO granted service connection for migraine headaches in an April 2007 rating decision, assigning an effective date of April 20, 2005.    

Having reviewed the record, the Board concludes that an effective date of December 23, 2002 is warranted.  This corresponds to the receipt of correspondence from the Veteran indicating that her service-connected skull fracture resulted in migraine headaches.  This is essentially the same assertion contained in the April 2005 correspondence that resulted in a grant of service connection.  While the Board acknowledges that neither writing by the Veteran specified that she sought disability benefits for headaches, her intent may be construed as such.  Thus, the Board finds that the earlier correspondence may serve as the date of receipt of a claim for benefits, and as such, the effective date for the grant of service connection for migraine headaches may be set based on such receipt.

The Board also finds that an effective date earlier than December 23, 2002 is not warranted.  Despite the Veteran's history of previous claims for VA benefits, review of the record reveals that there are no prior documents that can be construed as a formal claim, informal claim or an intent to file a claim of entitlement to service connection for migraine headaches.  Despite medical evidence showing a history of residuals related to her in-service skull fracture prior to the Veteran's 2002 claim, correspondence that might be construed as a claim of entitlement to service connection was not received by VA until December 2002. 

Under the law, the earliest effective date and the appropriate effective date in this case is December 23, 2002, the date of receipt of the Veteran's claim for service connection.  

It is noted that the Board is requesting, in connection with the remanded issues, that the Veteran's counseling, evaluation and rehabilitation folder be obtained as well as VA medical records dating from 2010 and that the Veteran submit or authorize the release of private medical records from Southeast Texas OB/GYN Associates.  As she was not seen at the private medical facility until 2007, these records would not assist her in obtaining an earlier effective date than December 23, 2002.  Moreover, according to her electronic records, her Vocational Rehabilitation claim dates back only to 2007, therefore, such records also would not show that an effective date earlier than December 23, 2002 is warranted.  Similarly, VA medical records dating from 2010 would not show entitlement to an earlier effective date.  Therefore, there is no prejudice in deciding the earlier effective date claim without these records.  In addition, while evidence was received following the issuance of the statement of the case, such does not require a remand or a waiver of agency of original jurisdiction consideration as evidence pertinent to this issue was not received.

Petition to Reopen Claim of Entitlement to Service Connection for Hysterectomy

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for total abdominal hysterectomy with bilateral salpingo-oopherectomy as secondary to PID was denied in a March 1996 rating decision.  The RO indicated that the Veteran underwent hysterectomy due to uterine fibroids, and that there was no medical evidence to support a relationship between a uterine fibroid and PID.  It further noted that there was no evidence of the disability during service.  

At the time of the March 1996 rating decision, the record included the Veteran's service treatment records.  They indicate that the Veteran was treated for PID during service.  Also of record were VA treatment records.  A September 1990 record indicates ovarian cyst.  

A November 1995 record notes the Veteran's complaints of dyspareunia and pelvic pain, as well as urgency of urination.  She reported that she had been treated twice over the previous year for "kidney infections".  She also reported  having been treated for PID.  Pelvic ultrasound revealed a uterine fibroid, and further testing revealed external pressure on the bladder.  The Veteran underwent total abdominal hysterectomy.

In her April 1996 notice of disagreement, the Veteran asserted that her hysterectomy had been caused by problems due to PID.  She attributed numerous symptoms, including ovarian cysts, bladder infections, and fatigue, to PID.  She stated that she would have undergone hysterectomy regardless of the findings of a fibroid.  She maintained that the fibroid was not the sole reason for the hysterectomy.  Following the issuance of a July 1996 statement of the case, the Veteran submitted a request to reopen her claim in December 1996.  

In January 1997, the RO determined that new and material evidence had not been submitted, and declined to reopen the claim.  In October 1997, the Veteran withdrew her claim of entitlement to service connection for total abdominal hysterectomy.  She stated that she was satisfied with an explanation for the denial provided by the women's veteran coordinator.  

The Veteran sought to reopen her claim in April 2005.  

Evidence added to the record since the March 1996 rating decision includes records relevant to the Veteran's 1995 hysterectomy, and pathology reports following the surgery.    

An April 2007 VA examination report notes the Veteran's history, to include PID diagnosed in 1974.  The examiner also  noted the Veteran's history of hysterectomy for fibroids and "pus in both tubes" as reported by the Veteran.  He opined that fibroids were not associated with PID, nor was urinary incontinence.  

At her January 2014 hearing, the Veteran reiterated the history of her PID and hysterectomy, essentially claiming PID that was diagnosed in service led to the eventual hysterectomy.  She argued that total hysterectomy was inappropriate treatment for fibroids.  She also described the current problems with respect to the claimed disability.  She stated that she was told by her private provider, J.S., that hysterectomy must have been due to adhesions, which were the result of PID.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has been submitted to reopen the claim of entitlement to service connection for total abdominal hysterectomy.  As discussed, the RO denied the Veteran's claim because there was no evidence that the fibroids leading to total hysterectomy were related to PID, and that there was no evidence that hysterectomy was related to active service.  Since then, the Veteran has submitted written statements and testified as to a private physician who suggested that hysterectomy was the result of adhesions that were related to PID.  In summary, a defect existing at the time of the prior final decision has been cured, and the claim of entitlement to service connection for total abdominal hysterectomy is reopened.

The reopened claim is addressed in the remand which follows.


ORDER

The appeal with respect to the issues of entitlement to service connection for brow frown, seizures, neurogenic bladder, and increased ratings for small bowel resection and PTSD is dismissed.

An effective date of December 23, 2002 for the grant of service connection for migraine headaches is granted.

The petition to reopen a claim of entitlement to service connection for total abdominal hysterectomy is granted.


REMAND

As an initial matter, the Board notes that during her January 2014 hearing, the Veteran indicated that she had participated in vocational rehabilitation through VA.  Any records associated with VA vocational rehabilitation should be associated with the claims file. 

With respect to the reopened claim of entitlement to service connection for total abdominal hysterectomy, the Veteran testified during her January 2014 hearing that a private provider, J.S., had related her hysterectomy to adhesions that had resulted from her service-connected PID.  It is unclear whether VA has obtained all available records from this provider.  The AOJ should seek the assistance of the Veteran in obtaining any additional records produced by this provider.  

The Veteran seeks a higher evaluation for her migraine headaches.  Testimony provided during her January 2014 hearing suggests that the headaches interfere with the Veteran's employability.  A September 2013 VA examination did not specifically address whether the Veteran's headaches cause severe economic inadaptability.  Because this has been suggested by the Veteran's testimony, the Board concludes that a current examination should be conducted.

The Veteran also seeks a higher evaluation for PID.  She was most recently examined for this disability in January 2008.  At that time, a contract examiner noted the Veteran's various complaints, but concluded that the condition had resolved.  During her January 2014 hearing, the Veteran identified various symptoms that she believed were related to her PID.  As she has indicated that she has current symptoms, the Board concludes that a current examination is warranted.

Further development and adjudication of the Veteran's claims may provide evidence in support of her claim for a TDIU due to service-connected migraine headaches.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the records or complete a release for records from Southeast Texas OB/GYN Associates.  

If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dating from 2010.

3.  As the Veteran filed a claim for vocational rehabilitation, obtain any existing VA counseling, evaluation and rehabilitation file and associate it with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the severity of her service-connected migraine headaches.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's headache disability.  Specifically, the examiner should indicate whether the Veteran's headache disability is productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 
The examiner should also comment on the functional impairment resulting solely from the service-connected headache disability. 

5.  Schedule the Veteran for a VA gynecological examination to determine the severity of her service-connected PID.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations and residuals of the Veteran's PID, and describe their severity. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

6.  Review the examination report(s) to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

7.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case, which also addresses the assertion of TDIU due to migraine headaches, and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


